ORDER

PER CURIAM.
In this dissolution action, husband, Terrence Long, appeals the trial court’s division of marital property, award of maintenance to wife, Maiy Ellen Long, and award of attorney’s fees to wife’s attorney pursuant to its decree of dissolution entered November 8, 1994. The trial court’s decree is supported by substantial evidence, is not against the weight of the evidence, and constitutes a proper declaration and application of the law. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). The court’s division of marital property, award of maintenance and award of attorney’s fees was not an abuse of discretion. Mills v. Mills, 663 S.W.2d 369 (Mo. App.1983).
A written opinion would have no prece-dential value and would serve no jurisprudential purpose. The parties have been furnished with a memorandum opinion for their information explaining the reasons for this order. The judgment of the trial court is affirmed in accordance with Rule 84.16(b).